Citation Nr: 0918940	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  04-05 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

What evaluation is warranted for Raynaud's Syndrome from 
August 5, 2002?


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from July 1997 to August 
2002.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia which, in pertinent part, granted service connection 
for Raynaud's syndrome, and granted a 10 percent evaluation 
from August 5, 2002. The Veteran filed a notice of 
disagreement with the aforementioned decision.

In September 2007, the Veteran testified before the 
undersigned Veterans Law Judge during a hearing in 
Washington, D.C. A transcript of the hearing is associated 
with the claims file.

In a November 2007 Board decision, the issue of entitlement 
to a rating in excess of 10 percent for Raynaud's syndrome 
was remanded for further development.

.
FINDINGS OF FACT

1. The Veteran's Raynaud's syndrome has not been manifested 
by characteristic attacks occurring four to six times a week 
at any time since August 5, 2002.  

2. The Veteran failed without good cause to report for a VA 
examination scheduled in May 2008 for the purpose of 
evaluating his Raynaud's syndrome.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for Raynaud's syndrome are not met for any time 
period since August 5, 2002. 38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7117 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board begins by noting that as an initial rating and an 
effective date have been assigned and the notice requirements 
of 38 U.S.C.A. § 5103(a), have been met. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VA has fulfilled 
its duty to assist the Veteran in obtaining identified and 
available evidence needed to substantiate the claim, and as 
warranted by law, affording VA examinations. He was provided 
the opportunity to present pertinent evidence and testimony.  
In sum, there is no evidence of any VA error in notifying or 
assisting him that reasonably affects the fairness of this 
adjudication.  38 C.F.R. § 3.159(c).

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes. 38 C.F.R. § 4.27 (2008). In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition. Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991). A veteran may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the initial rating claim 
was filed until a final decision is made. Fenderson v. West, 
12 Vet. App. 119 (1999) (When service connection is granted 
and an initial rating award is at issue separate ratings can 
be assigned for separate periods from the time service 
connection became effective.). The following analysis is 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods. 

Raynaud's Syndrome is rated in accordance with 38 C.F.R. § 
4.104, Diagnostic Code 7117. A 10 percent rating is warranted 
for characteristic attacks occurring one to three per week.  
A 20 percent rating is warranted for characteristic attacks 
occurring four to six times per week.  

Note: For purposes of this section, characteristic attacks 
consist of sequential color changes of the digits of one or 
more extremities lasting minutes to hours, sometimes with 
pain and paresthesias, and precipitated by exposure to cold 
or by emotional upsets. These evaluations are for the disease 
as a whole, regardless of the number of extremities involved 
or whether the nose and ears are involved.  38 C.F.R. § 
4.104, DC 7117 (2008).

Analysis

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to a rating in excess of 10 percent 
disabling for any period from August 5, 2002.  

The Veteran filed his initial claim upon separation from 
service in August 2002.  

At a September 2002 fee based VA examination, the examiner 
noted that Raynaud's syndrome had first been diagnosed in the 
1990's.  The Veteran reported that during the wintertime his 
legs, hands, and feet when exposed to cold turned white, then 
very red, and that they then started to tingle and burn. This 
lasted for 2 to 3 hours and was very often in the winter and 
less during summertime. He had been treated with nifedipine 
and minipress. It did not prevent him from exercising or 
exertion.  The examiner noted that the Veteran had never been 
tested for Raynaud's syndrome.

On examination the upper and lower extremities were normal. 
At the time of examination the Veteran had no symptoms of 
Raynaud's syndrome.  There were no digital lacerations, no 
knee or toe amputation, no angioneurotic edema, or 
erythromelalgia, and no aches or edema.  The diagnosis was 
Raynaud's syndrome by history with no objective findings by 
examination.  

December 2002 VA Medical Center rheumatoid clinic treatment 
records note that the veteran was diagnosed with Raynaud's 
syndrome since 1998.  He had reported tingling and blanching 
of his hands in cold followed by purple hue to his hands 
before returning to his normal color.  This also occurred 
when holding cold cups for several minutes.  Physical 
examination revealed no swelling, erythema, or effusion in 
the hands.  The right fifth toe was judged to be boggy.  No 
color changes were reported in any extremity.  The diagnosis 
was Raynaud's disease by history.

March 2004 VA Medical Center  treatment records note the 
Veteran was followed in the rheumatic arthritis clinic for a 
history of Raynaud's syndrome.  He complained of numbness in 
the fingers in the ulnar distribution when resting his elbows 
on a hard surface.  Examination revealed no weakness, or 
atrophy and strength was normal.  The diagnosis was mild 
bilateral ulnar entrapment.

In January 2006, a VA neurologist noted that the appellant 
was being treated for Raynaud's disease which affected his 
extremities.  She also noted that the appellant suffered from 
an ulnar disorder.  She did not describe evidence of 
characteristic attacks of Raynaud's.

At a May 2006 fee based VA examination, the examiner noted an 
8 year history of Raynaud's syndrome which caused a change in 
the Veteran's feet and hands.  He was treated with 
gabapentin.  He had joint pain and stiffness which was very 
severe in winter.  Examination revealed normal extremities.  
There was no edema, digital ulcerations, amputations, or 
erythromelalgia.  The muscles and neurological examinations 
were normal.  The diagnosis was Raynaud's syndrome based on 
pharmacology, (the Veteran takes gabapentin).

As previously noted, the Veteran was scheduled for a VA 
examination in May 2008 to evaluate his Raynaud's syndrome.  
However, he failed to report for this examination.  He has 
provided no reason for his failure to report.  The Veteran's 
service representative has argued that although there is a 
letter in the claims file addressed to the Veteran notifying 
him of the scheduled examination, there is no evidence that 
it was actually sent to him.  It appears that VA notified the 
Veteran of the VA examination at his last known address of 
record and that he failed to report to such examination.   
The Board observes that there is a presumption of regularity 
of government process that can only be rebutted by clear 
evidence to the contrary. Ashley v. Derwinski, 2 Vet. App. 62 
(1992), and there is no clear evidence to rebut the 
presumption of notification in this case.  Moreover, "[i]n 
the normal course of events, it is the burden of the 
(appellant) to keep the VA apprised of (their) 
whereabouts[,]" and that "there is no burden on the part of 
the VA to turn up heaven and earth to find (an appellant),"  
Hyson v. Brown, 5 Vet.App. 262, 265 (1993),  

The Board finds the medical records provide an accurate 
picture of the Veteran's current condition. As such, the 
Board finds that additional development by way of another 
examination is unnecessary. See 38 C.F.R. § 3.327 (2008). 

The file contains private and VA medical records which 
document treatment for numerous physical and psychiatric 
conditions.  While they do contain treatment records for 
Raynaud's syndrome, no objective evidence of characteristic 
attacks due to Raynaud's syndrome have been presented.  
Indeed, the post service medical records remain are 
essentially devoid of any clinical findings associated with 
chronic Raynaud's syndrome.  When asked during his Board 
hearing if he was being treated for Raynaud's syndrome he in 
essence stated that no one could not help him so he did seek 
treatment.  Moreover, he noted that the gabapentin he had 
been previously prescribed had been discontinued. (Transcript 
page 16.)  

The service representative in a September 2007 letter to the 
Veterans Law Judge following the August 2007 Board meeting 
noted that during a pre-Board hearing meeting with the 
Veteran, she asked him to explain why he did not go to the VA 
for treatment each time he had an attack.  The Veteran noted 
that he had been to the VA so many times, and doctors had 
determined that they really could not do anything more for 
me.  As a result, he did not think that it was necessary to 
run to the hospital each time he had an attack.  He reported 
going to a VA Medical Center when the attacks were very 
severe.  As noted, however, since August 2002, there is no 
evidence documenting any attack due to Raynaud's.

Having carefully reviewed the evidence pertaining to the 
claim, the Board concludes that an evaluation in excess of 10 
percent is not warranted.  In this regard, a higher 
evaluation requires characteristic attacks four to six times 
a week.  There is no evidence showing that the Veteran has 
been treated for any characteristic attacks associated with 
the service-connected Raynaud's syndrome.  While he has 
reported upper extremity pain and numbness these have not 
been associated with Raynaud's but rather with other 
conditions including ulnar nerve entrapment. As such, a 
higher evaluation is not for application at any time during 
the appellate term. 

The claim is denied 

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

Finally, the Board notes that there is no competent evidence 
of record which indicates that the Veteran's Raynaud's 
disorder has caused a marked interference with employment 
beyond that which is contemplated under the schedular 
criteria, or that there has been any necessary inpatient 
care. Thus, there is no basis for consideration of an 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321(b)(1). Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 
There is nothing in the evidence of record to indicate that 
the application of the regular schedular standards is 
impractical in this case. See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996).


ORDER

Entitlement to a rating in excess of 10 percent for Raynaud's 
Syndrome from August 5, 2002 is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


